Dismissed and Opinion filed October 2, 2003








Dismissed and Opinion filed October 2, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00618-CV
____________
 
MARGARET E. ALPIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the Probate Court Number 4
Harris County, Texas
Trial Court Cause No. 104,950
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed May 5, 2003.  The clerk=s record was filed on May 28,
2003.  The reporter=s record was filed on June 25,
2003.  No brief was filed.
On August 14, 2003, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably explaining
why the brief was late, on or before September 2, 2003, the Court would dismiss
the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed October 2, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.